Citation Nr: 1023873	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 
1992.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
obtain a medical opinion.  The action specified in the 
October 2008 Remand is completed and the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's insomnia had onset in service, or is 
etiologically related to his military service.  


CONCLUSION OF LAW

Entitlement to service connection for insomnia is granted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Service treatment records show that in March 1977, the 
Veteran complained of difficulty sleeping and was prescribed 
a drug called "Actifed."  On Report of Medical History 
forms from May 1989 and May 1990, the Veteran reported 
experiencing frequent trouble sleeping.  

In May 2004, the Veteran was diagnosed with chronic insomnia 
by Dr. T.R. at Scott and White Memorial Hospital.  It appears 
he continued to receive treatment for insomnia through 
December 2005, after which time additional medical records 
are not available.  

In January 2010, the Veteran was afforded a VA examination to 
determine whether he currently suffers from insomnia, and, if 
so, whether this disability is at least as likely as not 
related to the Veteran's active military service.  

At the examination, the Veteran reported that he takes 
Trazazone for difficulty with sleep initiation, which the 
examiner stated is a problem similar to that the Veteran 
reported in service.  The examiner opined that while the 
Veteran's major sleep problem is caused by his non-service 
connected sleep apnea, the Veteran also suffers from 
insomnia, probably stress related, which improves with 
nocturnal sedation.  The examiner concluded that the 
Veteran's difficulty initiating sleep is more likely than not 
related to the sleep problems he experienced during his 
military service.  

Based on the above evidence, the Board finds that entitlement 
to service connection for insomnia must be granted.  While 
the RO denied the Veteran's claim because it asserted that 
insomnia is a symptom of an underlying condition, rather than 
a separate disability, the Board notes that the Diagnostic 
and Statistical Manual for Mental Disorders distinguishes 
between a diagnosis primary insomnia and insomnia secondary 
to another mental disorder or a general medical condition.  
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994).  Thus, the Board finds that insomnia can be a 
disability for which service connection can be granted on a 
direct basis.  In this regard, the nature and extent of the 
disability related to service is not before the Board at this 
time.   

Here, the Veteran has a diagnosis of insomnia from a medical 
doctor, and although the examiner suggested that this 
disability is probably stress related, there is no evidence 
that the Veteran has a diagnosed acquired psychiatric 
disability to which his insomnia is secondary.  

While VA regulations do not provide a separate diagnostic 
code under which insomnia can be rated, they permit the 
rating of an unlisted condition under analogous diagnostic 
codes.  38 C.F.R. § 4.20 (2009).  At this time, the Board 
makes no determination as to what diagnostic code the RO 
should use in rating the Veteran's disability; however, 
should the Veteran be dissatisfied with the assigned rating, 
he is free to appeal the RO's determination to the Board.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to service connection for insomnia is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


